Citation Nr: 1745291	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to July 1971 and with service in the Republic of Vietnam from August 1970 to July 1971.  He was awarded the Korean Service Medal, National Defense Service with one Oak Leaf Cluster, Vietnam Service Medal, and Vietnam Campaign Medal.  He died in March 1997.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the June 2013 rating decision, the December 2013 statement of the case (SOC), and the July 2016 supplemental statement of the case (SSOC), the RO denied the apellant's claim for service connection for the cause of the Veteran's death without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A February 2002 rating decision that denied service connection for cause of the Veteran's death was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.S. 
§ 5108 (LexisNexis 2017); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant's claim seeking service connection for the cause of the Veteran's death was previously denied in a February 2002 rating decision.  Because the appellant did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. 
§§ 3.156(b); 20.302, 20.1103 (2017).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the February 2002 rating denial of service connection for the cause of the Veteran's death was that during his lifetime the Veteran was not service-connected for thrombocytopenia, which had been determined to be the cause of his death.  The evidence considered at the time of the February 2002 rating decision included the Veteran's service medical records, 1991 to 1993 post-service treatment records, and the Veteran's death certificate, which indicated that the cause of the Veteran's death was cardiac arrest, due to or as a consequence of essential thrombocythemia.

The evidence received since that time includes a positive nexus opinion from the Veteran's doctor suggesting that the Veteran's essential thrombocythemia was related to benzene exposure, to which the Veteran was exposed as a result of his presumed exposure to Agent Orange while service in the Republic of Vietnam.  The Veteran's doctor noted that medical literature regarding essential thrombocythemia supported a relationship between exposure to benzene and cancers of the blood and overproduction of platelets.  As this evidence relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran's service-connected disability was a principal cause of death or a contributory cause of the Veteran's death, it is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To this limited extent only, the claim is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim may be decided.

In December 2010, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death from essential thrombocythemia due to Agent Orange exposure, to include exposure to benzene.  The appellant also contends the Veteran's death was due to coronary artery disease, which she attributes to Agent Orange exposure in service. In support of her contentions, the appellant submitted various medical treatise articles. 

The Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicide agents such as Agent Orange.  Further, pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure, i.e. ischemic heart disease to include coronary artery disease.  Even if the Veteran cannot be granted service connection on a presumptive basis, he can still be granted direct service connection if he had essential thrombocythemia at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service treatment records are absent for complaints of or treatment for essential thrombocythemia or coronary artery disease.  However, in the March 1963 reenlistment examination the Veteran had an elevated blood pressure reading of 128/86.  In September 1966, the Veteran was noted to have a blood pressure reading of 132/78.  His blood pressure reading at the June 1970 examination was 120/80.  The February 1971 separation examination notes the Veteran had borderline elevated blood pressure of 140/90, with annotations noting blood pressure readings of 160/100 when sitting, 140/86 when recumbent, and 146/90 when standing. 

Post-service treatment records document diagnoses of and treatment for essential thrombocythemia, essential thrombocytosis, myelodysplastic syndrome, refractory anemia, myeloproliferative disease, myelodysplasia with a splenectomy.  The records also reveal May 1991 diagnoses of essential hypertension and left ventricular hypertrophy, most likely from long-standing hypertension.  A February 1993 CT scan also revealed coronary artery calcification. 

The Veteran's private physician submitted statements in January 2012 and September 2015 opining that the Veteran's essential thrombocythemia and coronary artery disease are more likely than not related to his military service and presumed exposure to Agent Orange, as Agent Orange contains the carcinogen benzene that leads to these diseases.  These opinions unfortunately were not supported by an adequate rationale that explained why the conclusions were reached, and, as such are insufficient.

The June 2013 VA clinician opined that that the Veteran's essential thrombocythemia is not related to one of the recognized B-cell or hairy cell lymphomas for which service connection is presumptive when exposed to Agent Orange.  He explained that the Veteran's essential thrombocythemia is a disorder of the bone marrow in the same family of disorders as chronic myelogenous leukemia, polycythemia vera, and primary myelofibrosis.  He further reasoned that the appellant's contention that the Veteran underwent a splenectomy due to essential thrombocythemia and that this is consistent with a diagnosis of chronic lymphocytic leukemia is inaccurate as similar treatments may be appropriate for a variety of diseases.   However, in so concluding, the clinician did not address whether the Veteran's essential thrombocythemia is directly related to the Veteran's Agent Orange exposure.

As for coronary artery disease, the June 2016 VA clinician opined that the Veteran did not have a diagnosis of coronary artery disease since a CT scan is not a diagnostic test for coronary artery disease and medical records showed no evidence of treatment or diagnosis of coronary artery disease.  However, the clinician failed to address the Veteran's diagnosis of hypertension and left ventricular hypertrophy or his doctor's statement that the Veteran was diagnosed with coronary artery disease.  The clinician also opined that the Veteran's hypertension did not cause or contribute to the Veteran's death because, despite the Veteran's elevated blood pressure in service and having met the criteria of three elevated blood pressure readings on a least two separate occasions to support a diagnosis of hypertension, he was not diagnosed with or treated for hypertension in service.  The Board points out that the examiner's rationale violated the rule espoused in Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) that a "medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."  The VA clinician also did not consider the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, in rendering his opinions regarding coronary artery disease or hypertension.  Neither the June 2013 clinician nor the June 2016 clinician addressed the medical treatise articles submitted by the appellant. 

Based on the foregoing deficiencies, the Board finds that another opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental VA opinion from an appropriate clinician, if possible a hematologist or oncologist, pertaining to the etiology of the Veteran's cause of death.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician.  The clinician should opine on the following:

a. Did the Veteran have a diagnosis of coronary artery disease?  If so, it at least as likely as not that coronary artery disease caused or contributed substantially or materially to, or hastened, the Veteran's death?  In providing this opinion, please comment on the significance, if any, of the Veteran's diagnosis of "left ventricular hypertrophy, most likely from long-standing hypertension" and the February 1993 CAT scan showing coronary artery calcification.  Please also address the statement from the Veteran's treating physician indicating that he had coronary artery disease.

b. With respect to the Veteran's post-service hypertension, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was related to service?  In providing this opinion, please comment on the significance, if any, of elevated blood pressure readings rendered in conjunction with the March 1963 reenlistment examination, the September 1966 examination, and the February 1971 separation examination, including whether, when viewed retrospectively, such elevated readings could be indicative of hypertension, despite that such diagnosis was not made at that time.

The clinician must specifically consider and discuss the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

Please note that a medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

c. If hypertension is related to service, did the Veteran's hypertension at least as likely as not (i.e., a 50 percent or greater probability) cause or contribute substantially or materially to, or hastened, the Veteran's death? 

d. With respect to the Veteran's post-service hematologic disorder, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hematologic disorder is a result of in-service exposure to Agent Orange and/or other herbicide agents used as defoliants in Vietnam?

The Board notes that the record shows the Veteran had diagnoses of essential thrombocythemia, essential thrombocytosis, myelodysplastic syndrome, refractory anemia, myeloproliferative disease, and myelodysplasia with a splenectomy.  The Board also notes that benzene has been determined to have been used in the production of Agent Orange and that benzene exposure is a known risk in the development of myelodysplastic syndrome.   

The clinician must also specifically consider and discuss the positive nexus opinions of record and the medical treatise articles submitted by the appellant.  

Please note that a medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

In providing the requested opinions, the clinician should discuss the facts and the medical principles involved and the medical literature submitted by the appellant and her representative.  The opinions provided should cite to relevant medical literature (as discussed above), including literature not provided by the appellant, if appropriate.  A rationale for all opinions rendered should be provided.  If a response to any of the aforementioned inquires cannot be provided without resort to speculation, the clinician should state as much, and further explain why it is not feasible to provide a medical opinion, to include whether additional information is needed.  References such as "appellant," "patient," or initials may be used to preserve the sense of the opinion.

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


